January 28, 2014




                                 JUDGMENT
                 The Fourteenth Court of Appeals
                     ________________________________

PAREX RESOURCES, INC. AND RAMSHORN INTERNATIONAL LIMITED,
                          Appellants

NO. 14-13-00043-CV                          V.

                      ERG RESOURCES, LLC, Appellee
                     ________________________________

       This cause, an appeal from two interlocutory orders disposing of special
appearances, signed January 3, 2013, was heard on the transcript of the record. We
have inspected the record and find error in one of the orders and no error in the
other order, holding as follows:
(1) We REVERSE the trial court’s order denying Parex Resources, Inc.’s special
appearance and RENDER judgment dismissing for want of jurisdiction ERG
Resources, LLC’s claims against Parex Resources, Inc.; and
(2) We AFFIRM the trial court’s order denying Ramshorn International Limited’s
special appearance and remand for further proceedings consistent with our opinion.
       We order Ramshorn International Limited and ERG Resources, LLC, jointly
and severally, to pay all costs incurred in the appeal of cause number 14-13-00043-
CV, except that any costs incurred which applied jointly to both cause number 14-
13-00043-CV and companion cause number 14-13-00073-CV shall be paid one-
third (1/3) by Ramshorn International Limited and two-thirds (2/3) by ERG
Resources, LLC.

      We further order this decision certified below for observance.